DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 recites “applying a first dose; and applying at least one second dose in response to the measured sweat generation rate falling below a predetermined sweat rate during the duration, the predetermined sweat rate being greater than the minimum generation sweat rate”. Claim 30 recites “the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland” in line 6 which indicates that the minimum sweat generation rate may be greater than 0.1 nL/min/gland. However, the specification does not provide explicit or implicit support for “the predetermined sweat rate being greater than the minimum generation sweat rate” when the minimum sweat generation rate is greater than 0.1 nL/min/gland. For example, the specification discloses that the minimum sweat generation rate is 1 nL/min/gland, 2 nL/min/gland, or 5 nL/min/gland (¶ [0019] of Applicant’s specification). There are no indications of what the predetermined sweat rate would be if the minimum sweat generation rate was 1 nL/min/gland, 2 nL/min/gland, or 5 nL/min/gland. Paragraph [0033] merely discloses a “predetermined sweat rate” of 1 nL/min/gland which happens to be above 0.1 nL/min/gland. However, the example in paragraph [0033] does not provide any indication that the “predetermined sweat rate” must be greater than all minimum sweat generation rates, especially minimum sweat generation rates of 1, 2 or 5 nL/min/gland. Therefore, the specification does not provide support for limitations of claim 36. Claim 40 recites similar limitations and is rejected on similar grounds. 

Claims 1-3, 8, 10, 14-17, 19, 21, 24-31, and 33-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying a single dose of carbachol using a charge density of 40 mC/cm2/day and 20 mC/cm2/day to arrive at a sweat stimulation rate of at least 1 nL/min/gland for 24 hours (¶¶ [0030]-[0031] of the Applicant’s specification), applying a 12.5% dose of carbachol using a charge density of 5.25 mC/cm2 to achieve a minimum sweat stimulation rate of at least 0.1 nL/min/gland for at least 8 hours (¶ [0038] of Applicant’s specification), and triple repeated 12.5% dosage stimulation to arrive greater than 24 hours of localized stimulation (¶ [0038]), does not reasonably provide enablement for applying sweat stimulants other than carbachol using charge densities lower than 5.25 mC/cm2/day to arrive at a minimum sweat stimulation rate of at least 0.1 nL for greater than 8 hours. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In accordance with MPEP § 2164, the examiner has the initial burden of establishing a prima facie case of lack of enablement.  The question posed when making a lack of enablement rejection is:  Is the experimentation needed to practice the invention undue or unreasonable?  See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The test for lack of enablement was established in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and set forth several factors which must be considered by the examiner when making a determination of lack of enablement.  These factors can be found in MPEP § 2164.01(a).  Furthermore, the examiner need not discuss every factor.  The examiner need only to focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation.
Independent claims 1 and 30 are directed towards applying at least one dose of a sweat stimulant to skin effective to generate a minimum sweat generation rate for a duration, wherein the applying comprises applying a charge density that is equal to or less than 320 mC/cm2/day and 10 mC/cm2/day, wherein the sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. However, the use of all sweat stimulants along with the use of charge densities lower than 5.25 mC/cm2/day to arrive at a sweat generation rate greater than or equal to 0.1 nL/min/gland for greater than six hours is subject matter not described in the in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Analysis of the factors is as follows:

 (A) The breadth of the claims
	The claims are directed towards using any and all sweat stimulants using charge densities smaller than 320 mC/cm2/day and 10 mC/cm2/day to arrive at a minimum sweat generation rate of greater than or equal to 0.1 nL/min/gland for greater than six hours. Included in the scope of the claim are charge densities smaller than 5.25 mC/cm2/day and using sweat stimulants other than carbachol. 

 (F) The amount of direction provided by the inventor
	The Applicant has not provided much, if any, detail on the use of sweat stimulants other than carbachol along with the use of charge densities smaller than 5.25 mC/cm2/day to arrive at a minimum sweat generation rate of greater than or equal to 0.1 nL/min/gland for greater than six hours. Specific working examples for the full scope of the claim are absent. Instead, the specification describes applying a single dose of carbachol using a charge density of 40 mC/cm2/day and 20 mC/cm2/day to arrive at a sweat stimulation rate of at least 1 nL/min/gland for 24 hours (¶¶ [0030]-[0031] of the Applicant’s specification) and applying a 12.5% dose of carbachol using a charge density of 5.25 mC/cm2 to achieve a sweat generation rate of at least 0.1 nL/min/gland for at least 8 hours (¶ [0038] of Applicant’s specification). However, the above examples only indicate a charge density as low as 5.25 mC/cm2 and the use of carbachol, and the specification does not indicate any other methods or examples for generating a sweat generation rate of greater than or equal to 0.1 nL/min/gland for greater than six hours using a charge density lower than 5.25 mC/cm2/day and using a sweat stimulant that is not carbachol. 

(G) The existence of working examples
	Specific working examples for the full scope of the claim are absent. Instead, the specification describes applying a single dose of carbachol using a charge density of 40 mC/cm2/day and 20 mC/cm2/day to arrive at a sweat stimulation rate of at least 1 nL/min/gland for 24 hours (¶¶ [0030]-[0031] of the Applicant’s specification) and applying a 12.5% dose of carbachol using a charge density of 5.25 mC/cm2 to achieve a sweat generation rate of at least 0.1 nL/min/gland for at least 8 hours (¶ [0038] of Applicant’s specification). However, the above examples only indicate a charge density as low as 5.25 mC/cm2 and the use of carbachol, and the specification does not indicate any other methods or examples for generating a sweat generation rate of greater than or equal to 0.1 nL/min/gland for greater than six hours using a charge density lower than 5.25 mC/cm2/day and using a sweat stimulant that is not carbachol. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since the invention as claimed is not described in the specification, it would require an in depth amount of experimentation in order to generate a sweat generation rate of greater than or equal to 0.1 nL/min/gland for greater than six hours using a charge density lower than 5.25 mC/cm2/day and using a sweat stimulant that is not carbachol. As mentioned, previously, applicant has not provided much, if any, detail on how to use sweat stimulants other than carbachol along with the use of charge densities smaller than 5.25 mC/cm2/day. Applicant merely discloses the invention in general terms without describing how the goal of the invention is actually accomplished. 
The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
For all of these reasons, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation.
Claims 2, 3, 8, 10, 14-17, 19, 21, 24-29 and 37-44 are rejected by virtue of their dependence from claim 1. 
Claims 31 and 33-36 are rejected by virtue of their dependence from claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 17, 19, 21, 25-29, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325724 (Wang) (previously cited) in view of US 2011/0263613 A1 (Hendrickson) (previously cited) and “Dose thresholds and duration of the local anhidrotic effect of botulinum toxin injections: measured by sudometry” (Braune).
With regards to claim 1, Wang discloses applying at least one dose a sweat stimulant to skin effective to generate sweat (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine), wherein the applying comprises applying a charge density that is equal to or less than 320 mC/cm2 (¶ [0114] discloses passing the iontophoretic current; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine; The examiner notes that  0.2 mA/cm2 * 300 seconds= 60 mC/cm2); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
	Wang is silent regarding whether there are one or more iontophoresis cycles that occur in a day. 
	In a related system for iontophoresis, Hendrickson discloses administering compositions via an iontophoretic patch once daily (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang to incorporate that the iontophoresis cycle only occurs once daily as taught by Hendrickson. The motivation would have been to limit the number of iontophoresis cycles to only that which is necessary for monitoring the patient’s alcohol levels. 
	The above combination is silent with regards to whether the at least one dose of the sweat stimulant is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 
	In a related system for inducing sweat, Braune discloses providing transcutaneous iontophoresis of carbachol to induce sweating (Page 113, left column, first full paragraph discloses iontophoresis of carbachol to induce local sudomotor axon reflex sweating), thereby indicating that carbachol is a suitable sweat-inducing drug or chemical compound for inducing sweat via iontophoresis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat-inducing drug of the above combination of Wang in view of Hendrickson with carbachol as taught by Braune. Because both carbachol of Braune and the sweat-inducing drug of Wang are capable of being inducing sweat via iontophoresis, it would have been the simple substitution of one known equivalent element for another to yield predictable results. 
The above combination teaches or suggests the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in a dose of sweat stimulant that is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 	

	With regards to claim 2, the above combination teaches or suggests that the minimum sweat generation rate is greater than 0.2 nL/min/gland (The above combination teaches or suggests the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in a dose of sweat stimulant that is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.2 nL/min/gland).

	With regards to claim 3, the above combination teaches or suggests that the applying comprises applying a single dose of the sweat stimulant (see the above combination of Wang in view of Hendrickson and Braune; see ¶ [0169] of Wang and ¶ [0020] of Hendrickson).

	With regards to claim 10, the above combination teaches or suggests that the sweat stimulant comprises one of the following: carbachol, methacholine, bethanechol, pilocarpine, or muscarine (Page 113, left column, first full paragraph of Braune discloses iontophoresis of carbachol to induce local sudomotor axon reflex sweating).

	With regards to claim 17, the above combination teaches or suggests that collecting the sweat sample includes collecting sweat from one of the following: a gland directly caused to sweat by the sweat stimulant, or a gland indirectly caused to sweat by the sweat stimulant (¶ [0114] of Wang discloses that the administered drug or compound induces perspiration in the location of the drug or compound administration, wherein the sweat is then collected for electrochemical sensing). 

	With regards to claim 19, the above combination teaches or suggests that the duration is greater than or equal to 24 hours (see the above combination of Wang in view of Hendrickson and Braune. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in duration that is greater than or equal to 24 hours)

	With regards to claim 21, the above combination teaches or suggests that the duration is greater than or equal to 12 hours (see the above combination of Wang in view of Hendrickson and Braune. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in duration that is greater than or equal to 24 hours).

With regards to claim 25, the above combination teaches or suggests that the applying comprises applying a charge density equal to or less than 1 mC/cm2/day. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 1 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

With regards to claim 26, the above combination teaches or suggests that the applying comprises applying a charge that is less than 1 mC/day. Wang teaches that a current of 0.6 mA was provided for 5 minutes in ¶ [0169] and passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes in ¶ [0114], thereby indicating that less than 0.6 mA can be used. The above combination teaches a single daily application of 0.6 mA or less over the span of 5 minutes is equivalent to 360 mC/day or less in the situation where the current density is applied only once in a day (0.6mA * 300seconds= 360 mC). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 360 mC/day of Wang in view of Hendrickson encompasses the claimed range of less than 1 mC/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

	With regards to claim 27, the above combination teaches or suggests an amount of sweat generated per gland is greater than 350 nL/gland/dose (see the above combination of Wang in view of Hendrickson and Braune, wherein iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results a sweat rate of greater than 1 nL/min/gland for 24 hours; 1nL/min/gland * 24 hours/dose * 60 minutes/hour = 1440 nL/gland/dose)

	With regards to claim 28, the above combination teaches or suggests that the duration is greater than or equal to 30 hours (see the above combination of Wang in view of Hendrickson and Braune. ¶ [0037] of the Applicant’s specification indicates that a single 100% dose results in sweating responses lasted for greater than 48 hours, thereby indicating that the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in a duration that is greater than or equal to 30 hours).

	With regards to claim 29, the above combination teaches or suggests that the duration is greater than or equal to 24 hours (see the above combination of Wang in view of Hendrickson and Braune, wherein iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results a sweat rate of greater than 1 nL/min/gland for 24 hours).

	With regards to claims 41 and 42, the above combination teaches or suggests applying a charge density equal to or less than 160 mC/cm2/day and 80 mC/cm2/day. (The above combination of Wang in view of Hendrickson and Braune teaches or suggests the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day). 

	With regards to claims 43, the above combination teaches or suggests applying a charge density equal to or less than 40 mC/cm2/day. (The above combination of Wang in view of Hendrickson and Braune teaches or suggests the iontophoretic delivery of carbachol at a charge density of up to 60 mC/cm2/day). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 40 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).


Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and Braune, as applied to claim 1 above, and further in view of US 2015/0112164 A1 (Heikenfeld) (previously cited). 
With regards to claim 8, the above combination teaches or suggests that the generation rate is at least 1 nL/min/gland (see the above combination of Wang in view of Hendrickson and Braune). The above combination is silent with regards to whether the generated sweat per gland is greater than 5,600 nL/gland/dose. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generated sweat volume of Wang to incorporate that it is greater than 5,600 nL/gland/dose. See MPEP 2144.05 (II) (A).

With regards to claim 16, the above combination teaches or suggests that the sweat stimulant comprises pilocarpine (¶ [0114] of Wang). The above combination is silent with regards to whether the sweat stimulant comprises a plurality of chemicals capable of stimulating sweat. 
In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses providing a plurality of chemicals capable of stimulating sweat (¶ [0050] discloses delivery of combinations of stimulants). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat stimulation using only pilocarpine of Wang with the sweat stimulation using a plurality of chemicals capable of stimulating sweat as taught by Heikenfeld. Because both pilocarpine alone and the combination of chemicals are capable of stimulating sweat, it would have been the simple substitution of one known equivalent element with another to obtain predictable results. 

	With regards to claim 24, the above combination teaches or suggests that the generation rate is at least 0.1 nL/min/gland (¶ [0007] of Heikenfeld discloses a minimum sweat generation rate). The above combination is silent with regards to whether the generation rate is greater than 5 nL/min/gland. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume, using the generated sweat volume suggested by Heikenfeld as a starting point, so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sweat generation rate of Wang to incorporate that it is greater than 5 nL/min/gland. See MPEP 2144.05 (II) (A).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and Braune, as applied to claim 1 above, and further in view of “Effect of local acetylcholinesterase inhibition on sweat rate in humans” (Shibasaki) (previously cited).
With regards to claim 14, the above combination is silent regarding whether applying the sweat stimulant further includes applying a local inhibitor of metabolism of the sweat stimulant.
In a related sweat rate art, Shibasaki teaches dosing a local inhibitor of metabolism of the sweat stimulant along with a sweat stimulant (Page 758: Methods Section: Paragraph 3: neostigmine, an AChE inhibitor, was dosed along with ACh). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying the sweat stimulant of Wang to incorporate dosing a local inhibitor of metabolism of the sweat stimulant. The motivation would have been to modulate the onset of sweating (Shibasaki: Page 760:  Discussion Section: Paragraph 1) so as provide a more complete diagnostic analysis of the patient.

With regards to claim 15, the above combination teaches or suggests that the local inhibitor is an acetylcholinesterase inhibitor (Shibasaki: Page 758: Methods Section: Paragraph 3: neostigmine is an AChE inhibitor).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson, Braune, and US 2015/0112164 A1 (Heikenfeld) (previously cited). 
With regards to claim 30, Wang discloses applying at least one dose a sweat stimulant to skin effective to generate sweat (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine), wherein the applying comprises applying a charge density that is equal to or less than 60 mC/cm2 (¶ [0114] discloses passing the iontophoretic current; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine; The examiner notes that  0.2 mA/cm2 * 300 seconds= 60 mC/cm2); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
	Wang is silent regarding whether there are one or more iontophoresis cycles that occur in a day. 
	In a related system for iontophoresis, Hendrickson discloses administering compositions via an iontophoretic patch once daily (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang to incorporate that the iontophoresis cycle only occurs once daily as taught by Hendrickson. The motivation would have been to limit the number of iontophoresis cycles to only that which is necessary for monitoring the patient’s alcohol levels. 
	The above combination is silent with regards to whether the at least one dose of the sweat stimulant is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 
	In a related system for inducing sweat, Braune discloses providing transcutaneous iontophoresis of carbachol to induce sweating (Page 113, left column, first full paragraph discloses iontophoresis of carbachol to induce local sudomotor axon reflex sweating), thereby indicating that carbachol is a suitable sweat-inducing drug or chemical compound for inducing sweat via iontophoresis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat-inducing drug of the above combination of Wang in view of Hendrickson with carbachol as taught by Braune. Because both carbachol of Braune and the sweat-inducing drug of Wang are capable of being inducing sweat via iontophoresis, it would have been the simple substitution of one known equivalent element for another to yield predictable results. 
The above combination teaches or suggests the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in a dose of sweat stimulant that is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 
The above combination teaches a single application of 0.2 mA/cm2 or less over the span of 5 minutes which is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 2 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).
The above combination is silent with regards to measuring a sweat generation rate to establish a measured sweat generation rate for the duration. 
In a related system for sweat stimulation, Heikenfeld discloses that a system for sweat stimulation and measuring a sweat generation rate to establish a measured sweat generation rate for the duration (¶¶ [0011], [0025], [0026], [0038). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate measuring a sweat generation rate to establish a measured sweat generation rate for the duration as taught by Heikenfeld. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

With regards to claim 31, the above combination teaches or suggests that the applying comprises applying a charge density equal to or less than 5 mC/cm2/day. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 5 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

Claims 33-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Braune, and US 2015/0112164 A1 (Heikenfeld) (previously cited). 
With regards to claim 33 and 37, Wang discloses applying at least one dose a sweat stimulant to skin effective to generate sweat, wherein the applying the at least one dose of a sweat stimulant comprises applying a plurality of doses (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine; ¶¶ [0169]-[0170] disclose three iontophoresis/detection cycles), wherein the applying comprises applying a charge density that is equal to or less than 180 mC/cm2/day (¶ [0114] discloses passing the iontophoretic current; ¶¶ [0169]-[0170] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine, wherein there is one set of iontophoresis/detection cycle before a person drank an alcoholic beverage and another set after the beverage; The examiner notes that  0.2 mA/cm2 * 300 seconds * 3 doses = 180 mC/cm2; the Examiner notes that the embodiment of ¶ [0169] of Wang does not disclose other iontophoresis/detection cycles during the day, thereby indicating that the test the above charge density is for that day); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
	The above combination is silent with regards to whether the at least one dose of the sweat stimulant is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 
	In a related system for inducing sweat, Braune discloses providing transcutaneous iontophoresis of carbachol to induce sweating (Page 113, left column, first full paragraph discloses iontophoresis of carbachol to induce local sudomotor axon reflex sweating), thereby indicating that carbachol is a suitable sweat-inducing drug or chemical compound for inducing sweat via iontophoresis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat-inducing drug of the above combination of Wang in view of Hendrickson with carbachol as taught by Braune. Because both carbachol of Braune and the sweat-inducing drug of Wang are capable of being inducing sweat via iontophoresis, it would have been the simple substitution of one known equivalent element for another to yield predictable results. 
The above combination teaches or suggests the iontophoretic delivery of carbachol at a charge density of 180 mC/cm2/day. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 180 mC/cm2/day as taught by the above combination results in a dose of sweat stimulant that is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 
The above combination teaches a single application of 0.2 mA/cm2 or less over the span of 5 minutes which is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 2 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).
The above combination is silent with regards to measuring a sweat generation rate to establish a measured sweat generation rate for the duration. 
In a related system for sweat stimulation, Heikenfeld discloses that a system for sweat stimulation and measuring a sweat generation rate to establish a measured sweat generation rate for the duration (¶¶ [0011], [0025], [0026], [0038). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate measuring a sweat generation rate to establish a measured sweat generation rate for the duration as taught by Heikenfeld. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

With regards to claim 34 and 38, the above combination teaches or suggests that the sweat stimulant is effective to generate sweat for an average sweat stimulant duration (see the above combination with regards to the combination of Wang in view of Braune and Heikenfeld; Fig. 5 of the Applicant’s specification indicates that a 100% dose of carbachol (charge density of 42 mC/cm2) has an average sweat stimulant duration of over 20 hours. Because the above combination teaches or suggests a single dose of 60 mC/cm2, the average sweat stimulant duration would be at least over 20 hours), and wherein the plurality of doses is greater than or equal to a quotient between the duration divided by the average sweat stimulant duration (the above combination of Wang in view of Braune and Heikenfeld teaches or suggests 3 doses, wherein the duration (6 hrs) divided by 20 hours is 0.3, and 3 is greater than 0.3).

With regards to claims 35 and 39, the above combination teaches or suggests applying the plurality of doses comprises: applying a first dose at the beginning of the duration (¶¶ [0169]-[0170] of Wang); and applying each subsequent dose at or before the end of the average sweat stimulant duration of each previous dose (¶¶ [0169]-[0170] of Wang).

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and Braune, as applied to claim 1 above, and further in view of US 2004/0082901 A1 (Phipps) (previously cited).
With regards to claim 44, Wang discloses that the electrodes may include well-defined 150 µm-wide electrode features (¶ [0258]) and that a circular working electrode of a electrochemical sensor may have a 3 mm radius (¶ [0253]), the above combination is silent with regards to whether the single area of skin to which the iontophoretic current is provided is less than or equal to 0.5 cm2. 
	In a related system for delivering drugs through iontophoresis, Phipps discloses providing a body surface contact area for a drug-delivering reservoir with an area of less than 0.5 cm2 (Table 1 of ¶ [0112] discloses ABody with less than 0.5 cm2; see ¶¶ [0034]-[0043], [0065] with regards to ABody- being the area through which the current is provided to the body). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the area of skin to which the iontophoretic current is provided by the system of Wang to be less than 0.5 cm2 as taught by Phipps. The motivation would have been to provide the iontophoretic device with a small footprint, thereby making the system more user-friendly. 

Allowable Subject Matter
Claims 36 and 40 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of subject matter that would be allowable:  
With regards to claims 36 and 40, the prior art does not teach or suggest applying a first dose; and applying at least one subsequent dose in response to the measured sweat generation rate falling below a predetermined sweat rate during the duration, the predetermined sweat rate being greater than the minimum generation sweat rate, along with the other features of respective claims 36 and 40. 
US 2015/0112164 A1 (Heikenfeld) (previously cited) discloses repeated stimulation of sweat (¶ [0048]) and measuring a sweat rate (¶ [0011]), but fails to disclose applying at least one subsequent dose in response to the measured sweat generation rate falling below a predetermined sweat rate during the duration, the predetermined sweat rate being greater than the minimum generation sweat rate. 


Response to Arguments
Claim Rejections 35 U.S.C. § 103
Applicant' s amendment and arguments filed 09/12/2022 with respect to the 35 USC §103 rejections set forth in the Final Rejection mailed 06/07/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Dose thresholds and duration of the local anhidrotic effect of botulinum toxin injections: measured by sudometry” (Braune).Specifically, Braune discloses providing transcutaneous iontophoresis of carbachol to induce sweating (Page 113, left column, first full paragraph discloses iontophoresis of carbachol to induce local sudomotor axon reflex sweating). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat-inducing drug of the above combination of Wang in view of Hendrickson with carbachol as taught by Braune. Because both carbachol of Braune and the sweat-inducing drug of Wang are capable of being inducing sweat via iontophoresis, it would have been the simple substitution of one known equivalent element for another to yield predictable results. The combination teaches or suggests the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day. Paragraphs [0028], [0031] of the Applicant’s specification indicates administration of a dose of carbachol using at least 40 mC/cm2 charge density achieves a sweat rate of greater than 1 nL/min/gland for 24 hours. Therefore, the iontophoretic delivery of carbachol at a charge density of 60 mC/cm2/day as taught by the above combination results in a dose of sweat stimulant that is effective to generate sweat at or above a minimum sweat generation rate for a duration, wherein the minimum sweat generation rate is greater than or equal to 0.1 nL/min/gland, and wherein the duration is greater than or equal to six hours. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791